DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-7, 11-15, 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chandramohan 2017/0094399.


Regarding claim 1,  Chandramohan teaches a case for an electronic accessory (Abstract, Figs 3, 13-14, 16-17, para [7, 180-185, 189-191] teaches a case 1300 that can store and charge a portable listening device, earbud), comprising:
a housing (Figs 13-14 housing 1305, para [180]) having a longitudinal axis, the housing including at least one cavity (Figs 1314 cavity 1308, para [180]) for receiving the electronic accessory (Fig 3 earbuds 115a/115b);
a lid (Figs 13-14 lid 1310, para [180])  coupled to a portion of the housing (1305),
 the lid configured to move between a closed configuration in which it mates with the housing and an open configuration Figs 13-14 shows where lid 1310 is pivotally 1317 displaced from housing 1305, the lid configured to move between a closed configuration in which it mates with the housing and an open configuration, para [180-183]);
a housing magnet (magnets 1320a/1320b, para [181]) located within the housing (Figs 13-14 housing 1305, para [181]), 
the housing magnet (Figs 13-14 the house magnet 1320a, para [181-185]) having a first pole (para [183] teaches magnets 1315a/1315b and 1320a/1320b have a north/south end that attracts and repels); and
 a housing magnetic field extending transverse to the longitudinal axis of the housing (Figs 13-14 shows the longitudinal axis of housing), the first pole having a first polarity (para [183] teaches magnets 1315a/1315b and 1320a/1320b have a north/south end that attracts); and
a hinge magnet (Figs 13-14 a hinge magnets 1315b) located at an axis of rotation for the lid (Figs 13-14 lid 1310, para [180]), 
the hinge magnet having a second pole having a second polarity, the second polarity being the same as the first polarity (para [185] teaches magnets 1315a/1315b and 1320a/1320b have the same strength),
 the hinge magnet being oriented such that the second pole of the hinge magnet faces the first pole of the housing magnet when the lid is in a position between the open configuration and the closed configuration
 (para 182-183, Figs 13-14 shows the hinge magnet magnets 1315b and the housing magnets 1315a are faced in direction toward each other, a hinge magnet 1315b coupled within the lid 1310 and configured to rotate about the axis of the pivotable joint 1317 from a first bi-stable position as shown in Fig 13, to a second bi-stable position as shown in Fig 14, the hinge magnet 1315b is in a closed position relative to the pivotable joint 1317 (as shown in Fig 13); and wherein the magnets 1315a/1315b are at a second bi-stable position, the lid 1310 is rotated to an open position relative to the pivotable joint 1317 (as shown in Fig 14),
wherein the housing magnetic field exerts a first magnetic force on the electronic accessory to magnetically couple the electronic accessory with the case (Fig 3, para [153] teaches the electronic accessory/ a pair of earbuds 115a/115b has a vertical force applied to them when fully mated with the case), and
wherein the housing magnet and the hinge magnet interact to create a magnetic hinge for opening and closing the lid of the case (as described above, Figs 13-14 shows the housing magnets 1320a and the hinge magnet 1315b interact to create a magnetic hinge for opening and closing the lid of the case are relative to the pivotable joint 1317 as shown in Figs 13-14).
Regarding claim 2,  Chandramohan teaches the case of claim 1, wherein the magnetic hinge is a bi-stable magnetic field hinge such that when the lid is in a position between the open and closed configuration the housing magnet repels the hinge magnet (para [181-183] teaches magnetic elements 1315b and 1320b can be oriented such that repel/attract with magnetic element 1315a and 1320a; 
as described above in claim 1, Figs 13-14, the hinge magnet magnets 1315b coupled within the lid 1310 and configured to rotate about the axis of the pivotable joint 1317 from a first bi-stable position as shown in Fig 13 to a second bi-stable position as shown in Fig 14, the first magnet 1315b and the second magnet 1315a are in the first bi-stable position and the lid 1310 is in closed position relative to the pivotable joint 1317 as shown in Fig 13; and where in when the first magnet 1315b and the second magnet 1315a are at the second bi-stable position, and the lid 1310 is rotated to an open position relative to the pivotable joint 1317 as shown in Fig 14).
Regarding claim 3,  Chandramohan teaches the case of claim 2, wherein the position between the open and closed configuration is a midpoint between the open configuration and the closed configuration (Figs 13-14 when the lid open and closed at any position in between the fully opening or fully closed position that is considered the midpoint between the open configuration and the closed configuration).

Regarding claim 5, Chandramohan teaches the case of claim 1, further comprising a magnetic sensor (Fig 2, a magnetic sensor/lid sensor 220, para [125, 133, 139]), a lid magnet (Figs 13-14 a lid magnet 1320b, para [181]) having a lid magnetic shield, and 
a nest magnet (Figs 13-14 a nest magnet 1320a, para [181]) having a nest magnetic field,
wherein the magnetic sensor detects the house magnetic field (Figs 2-3, case 204 comprises the magnetic sensor/lid sensor 220 can be disposed in the housing, para [139], the lid sensor 220 receives signal from the lid sensor indicating when the lid is opened and closed, para [133, 139]) and 
the nest magnetic field when the lid is in an open configuration such that the magnetic sensor has a first saturation (Figs 2-3, case 204 comprises the magnetic sensor/lid sensor 220 can be disposed in the housing, para [139], the lid sensor 220 receives signal from the lid sensor indicating when the lid is opened and closed, para [133, 139]),
wherein the magnetic sensor detects the lid magnetic field when the lid is in the closed configuration such that the hall effect sensor has a second saturation different than the first saturation (para [125] teaches a magnetic sensor, a hall effect sensor, a flux sensor, detector and any other type of sensor).
Regarding claim 6,  Chandramohan teaches the case of claim 5, wherein lid magnet (Figs 13-14 lid magnet 1320b, para [181-182]) is located within the lid (1310, para [181]) and the nest magnet (Figs 13-14 the nest magnet 1320a, para [181]) is located in the housing (Figs 13-14 housing 1305) on a side opposite the hinge magnet (Figs 13-14 the hinge magnet 1315b), 
the lid magnet (Figs 13-14, 1320b) and nest magnet (1320a) being aligned along a second longitudinal axis (Fig 13 shows).
Regarding claim 7,  Chandramohan teaches the case of claim 6, wherein the lid magnet (Figs 13-14 the lid magnet 1320b, para [181]) and the nest magnet (the nest magnet 1320a, para [181]) are attracted to each other when the lid is in the closed configuration (Figs 13-14, and para [181-183] teaches the lid magnet 1320b has a north end and the nest magnet 1320a has a sound end and they are attracted/repel to each other when the lids is in the closed configuration or opened configuration).

Regarding claim 11, Chandramohan teaches a system (Abstract, Figs 3, 13-14, 16-17, para [7, 180-185, 190-191]) comprising:
a pair of earbuds (Fig 3, a pair of earbuds 115a/115b, para [141]), each earbud including a basement metal injection molding (‘MIM’) part (para [141] teaches magnetic plate 330 can be made with a metal injection molding process) and a basement magnet (Fig 3 a basement magnet/magnetic plate 330, para [141]);
a case (Figs 3, 13-14, a case 1300, para [180]) including:
a housing (Figs 13-14 a housing 1305, para [180]) having a longitudinal axis, the housing including at least one cavity (Figs 1314 cavity 1308, para [180]) for receiving the pair of earbuds (Fig 3 earbuds 115a/115b, para [141]); 
a lid (Figs 13-14 lid 1310, para [180]) coupled to a portion of the housing (1305), the lid configured to move between a closed configuration in which it mates with the housing and an open configuration (Figs 13-14 shows where lid 1310 is pivotally 1317 displaced from housing 1305, the lid configured to move between a closed configuration in which it mates with the housing and an open configuration, para [180-183]);
(para 182-183, Figs 13-14 shows the hinge magnet magnets 1315b and the housing magnets 1315a are faced in direction toward each other, a hinge magnet 1315b coupled within the lid 1310 and configured to rotate about the axis of the pivotable joint 1317 from a first bi-stable position as shown in Fig 13, to a second bi-stable position as shown in Fig 14, the hinge magnet 1315b is in a closed position relative to the pivotable joint 1317 (as shown in Fig 13); and wherein the magnets 1315a/1315b are at a second bi-stable position, the lid 1310 is rotated to an open position relative to the pivotable joint 1317 (as shown in Fig 14),
a housing magnet (Figs 13-14 a house magnet 1320a has the same strength, para [185]) located within a housing (Figs 13-14 housing 1305, para [181]), 
the housing magnet (Figs 13-14 a house magnet 1320a, para [181-185]) having a first pole (para [183] teaches magnets 1315a/1315b and 1320a/1320b have a north/south end that attracts and repels); and 
a housing magnetic field (Figs 13-14 a house magnet 1320a) extending transverse to the longitudinal axis of the housing (Figs 13-14 shows the longitudinal axis of housing), the first pole having a first polarity (para [183] teaches magnets 1315a/1315b and 1320a/1320b have a north/south end that attracts); and
a hinge magnet (Figs 13-14 a hinge magnets 1315b) located at an axis of rotation for the lid (Figs 13-14 lid 1310, para [180]),
 the hinge magnet having a second pole having a second polarity, the second polarity being the same as the first polarity (para [185] teaches magnets 1315a/1315b and 1320a/1320b have the same strength), 
the hinge magnet (Figs 13-14 the hinge magnet 1315b) being oriented such that the second pole of the hinge magnet faces the first pole of the housing magnet (para [183] teaches magnets 1315a/1315b and 1320a/1320b have a north/south end face each other);
wherein the housing magnetic field exerts a first magnetic force on each of the basement MIM part (para [141] teaches magnetic plate 330 can be made with a metal injection molding process) and the basement magnets (Fig 3 a basement magnet/magnetic plate 330, para [141]) to magnetically couple the pair of earbuds with the case  (Fig 3, a pair of earbuds 115a/115b with case 100 para [118, 141]), and
wherein the housing magnet and the hinge magnet interact to create a magnetic hinge for opening and closing the lid of the case (as described above, Figs 13-14 shows the housing magnets 1320a and the hinge magnet 1315b interact to create a magnetic hinge for opening and closing the lid of the case are relative to the pivotable joint 1317 as shown in Figs 13-14).

Regarding claim 12, Chandramohan teaches the system of claim 11, wherein each earbud further includes a speaker system (Fig 3, para [141] teaches each earbud includes a speaker assembly (not show) comprising a speaker magnet (Fig 3, a speaker magnet 325, para [141]) and a ferrous cup (para [174] teaches a magnetic material is any material that is capable of being attracted by or acquiring the properties of magnet to attract magnetic materials.  This includes ferromagnets (magnets including iron).
Regarding claim 13, Chandramohan teaches the system of claim 12, wherein the housing magnetic field further a second magnetic force on each of the speaker magnet (Fig 3 speaker magnet 325, para [141]) and the ferrous cup (para [174], Fig 3, each earbud includes a speaker assembly (not show) disposed within a housing of the earbud 115a/115b, the speaker assembly include a driver unit, the driver unit includes electromagnetic voice coil, a speaker diaphragm, a driver magnet; the driver unit require a yoke/cup for holding the driver unit) to magnetically couple the pair of earbuds with the case (Fig 3 magnets 130 configured to orient and retain the pair of earbuds 115a/115b within the case 100, para [119]).
Regarding claim 14, Chandramohan teaches the system of claim 11, wherein the magnetic hinge is a bistable magnetic field hinge such that when the lid is in a position between the open and closed configuration the hinge magnet experiences a maximum magnetic repulsion
(para [181-183] teaches magnetic elements 1315b and 1320b can be oriented such that repel/attract with magnetic element 1315a and 1320a; 
as described above in claim 1, Figs 13-14, the hinge magnet magnets 1315b coupled within the lid 1310 and configured to rotate about the axis of the pivotable joint 1317 from a first bi-stable position as shown in Fig 13 to a second bi-stable position as shown in Fig 14, the first magnet 1315b and the second magnet 1315a are in the first bi-stable position and the lid 1310 is in closed position relative to the pivotable joint 1317 as shown in Fig 13; and where in when the first magnet 1315b and the second magnet 1315a are at the second bi-stable position, and the lid 1310 is rotated to an open position relative to the pivotable joint 1317 as shown in Fig 14).
Regarding claim 15, Chandramohan teaches the system of claim 14, wherein the position between the open and closed configuration is a midpoint between the open configuration and the closed configuration (Figs 13-14 when the lid open and closed at any position in between the fully opening or fully closed position that is considered the midpoint between the open configuration and the closed configuration).
Regarding claim 17,  Chandramohan teaches the system of claim 11, further comprising a lid magnet (Figs 13-14 lid magnet 1320b, para [181-182]) located within the lid (1310, para [181]) and 
a nest magnet (Figs 13-14 the nest magnet 1320a, para [181]) located in the housing on a side opposite the hinge magnet (Figs 13-14 the hinge magnet 1315b), 
the lid magnet (Figs 13-14, 1320b) and nest magnet (1320a)  being aligned along a second longitudinal axis (Fig 13 shows)
Regarding claim 18,  Chandramohan teaches the system of claim 17, wherein the lid magnet  (Figs 13-14 the lid magnet 1320b, para [181]) and the nest magnet (the nest magnet 1320a, para [181])are attracted to each other when the lid is in the closed configuration (Figs 13-14, and para [181-183] teaches the lid magnet 1320b has a north end and the nest magnet 1320a has a sound end and they are attracted/repel to each other when the lids is in the closed configuration or opened configuration).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 4, 8-10, 16, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chandramohan 2017/0094399 in view of Parkins 2014/0087659

Regarding claim 4,  Chandramohan teaches a case for an electronic accessory, the housing magnet (magnets 1320a/1320b, para [181]) located within the housing (as shown in Figs 13-14).  
Chandramohan does not teach the system of claim 1, further comprising a house shunt coupled to the house magnet, the house shunt configured to shield the house magnetic field from extending substantially beyond the case.
Parkins teaches the case of claim 1, further comprising a house shunt coupled to the house magnet, the house shunt configured to shield the house magnetic field from extending substantially beyond the case (Fig 3B, a shunt/backing plate 16 shunt the magnetic field, para [45]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Chandramohan’s invention as taught by Parkins the magnetic backing plate/shunt to provide improved electrical shielding, and shunts the magnetic field, see Parkins’s para [45].
Regarding claim 8,  Chandramohan teaches in Figs 13-14 the case/housing 1305  comprising the lid magnet 1320b, the nest magnet 1320a, the hinge magnet magnets 1315b.
Chandramohan does not teach the claimed limitation of claim 8.
Parkins teaches the case of claim 1, further comprising a plurality of shields positioned within the house and a plurality of shunts (Fig 3B a plurality of shunts/Left, Right, bottom backing plate 16 coupled to one magnet or more magnets (magnets/conductor 4, para [25, 45]), the plurality of shields and the plurality of shunts configured to prevent a total magnetic field from extending substantially beyond the case (para [40, 45]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Chandramohan’s invention as taught by Parkins in order to prevent magnetic field saturation which cause signal distortion at high field strength, see Parkins’ para [40].
Regarding claim 9,  Chandramohan teaches in Figs 13-14 the case/housing 1305  comprising the lid magnet 1320b, the nest magnet 1320a, the hinge magnet magnets 1315b.
Chandramohan does not teach the claimed limitation of claim 9.
Parkins teaches the case of claim 8, wherein the plurality of shields and the plurality of shunts are further configured to prevent the total magnetic field from saturating a wireless charging coil located within the case (para [48] teaches the plurality of magnetic field lines 5 around the coil 2, Figs 3B plurality of shunts/Left, Right, Bottom shunts 16, para [40, 45] teaches to prevent magnetic field saturation which cause signal distortion at high field strength).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Chandramohan’s invention as taught by Parkins in order to prevent magnetic field saturation which cause signal distortion at high field strength, see Parkins’ para [40].
Regarding claim 10,  Chandramohan teaches in Figs 13-14 the case/housing 1305  comprising the lid magnet 1320b, the nest magnet 1320a, the hinge magnet magnets 1315b. 
Chandramohan does not teach the case of claim 8, wherein each of the plurality of shields and the plurality of shunts.
Parkins teaches the case of claim 8, wherein each of the plurality of shields and the plurality of shunts (Figs 3B plurality of shunts/Left, Right, Bottom shunts 16, para [40, 45]).
Parkins does not teach the plurality of shunts are made of ferrous metal.  However, having the plurality of shunts are made of ferrous metal was well known in the art.
Chandramohan teaches in para [174] a magnetic material is any material that is capable of being attracted by or acquiring the properties of magnet to attract magnetic materials.  This includes ferromagnets (magnets including iron). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have Chandramohan’s invention in view of Parkins’s invention, the shunt are made of ferrous metal that is magnetized so it attracts a magnetic material, see Chandramohan’para [174].
Regarding claim 16,  Chandramohan teaches a case for an electronic accessory, the housing magnet (magnets 1320a/1320b, para [181]) located within the housing (as shown in Figs 13-14, and  a pair of earbuds (Fig 3, a pair of earbuds 115a/115b, para [141]), each earbud including a basement metal injection molding (‘MIM’) part (para [141] teaches basement magnet/magnetic plate 330 can be made with a metal injection molding process) and a basement magnet (Fig 3 a basement magnet/magnetic plate 330, para [141]);
Chandramohan does not teach the system of claim 11, further comprising a house shunt coupled to the house magnet, the house shunt configured to at least shield the house magnetic field from extending substantially beyond the case. 
Parkins teaches the system of claim 11, further comprising a house shunt coupled to the house magnet, the house shunt configured to at least shield the house magnetic field from extending substantially beyond the case
(Fig 3B, a shunt/backing plate 16 shunt the magnetic field, para [45]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Chandramohan’s invention as taught by Parkins the magnetic backing plate/shunt to provide improved electrical shielding, and shunts the magnetic field, see Parkins’s para [45].
Regarding claim 19,  Chandramohan teaches in Figs 13-14 the case/housing 1305  comprising the lid magnet 1320b, the nest magnet 1320a, the hinge magnet magnets 1315b.
Chandramohan does not teach the claimed limitation of claim 8.
Parkins teaches the system of claim 11, further comprising a plurality of shields positioned within the house and a plurality of shunts (Fig 3B a plurality of shunts/Left, Right, bottom backing plate 16 coupled to one magnet or more magnets (magnets/conductor 4, para [25, 45]), 
the plurality of shields and the plurality of shunts configured to prevent a total magnetic field from extending substantially beyond the case (para [40, 45]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Chandramohan’s invention as taught by Parkins in order to prevent magnetic field saturation which cause signal distortion at high field strength, see Parkins’ para [40].
Regarding claim 20,  Chandramohan teaches in Figs 13-14 the case/housing 1305  comprising the lid magnet 1320b, the nest magnet 1320a, the hinge magnet magnets 1315b.
Chandramohan does not teach the claimed limitation of claim 9.
Parkins teaches the system of claim 19, wherein the plurality of shields and the plurality of shunts are further configured to prevent the total magnetic field from saturating a ferrite sheet located within the case (Figs 3B plurality of shunts/Left, Right, Bottom shunts 16, para [40, 45] teaches to prevent magnetic field saturation which cause signal distortion at high field strength).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Chandramohan’s invention as taught by Parkins in order to prevent magnetic field saturation which cause signal distortion at high field strength, see Parkins’ para [40].
Parkins does not teach a ferrite sheet located within the case.  However, having a ferrite sheet located within the case was well known in the art.
Chandramohan teaches in para [174] a magnetic material is any material that is capable of being attracted by or acquiring the properties of magnet to attract magnetic materials.  This includes ferromagnets (magnets including iron). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have Chandramohan’s invention in view of Parkins’s invention, the shunt are made of ferrous metal that is magnetized so it attracts a magnetic material, see Chandramohan’para [174].
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE X DANG whose telephone number is (571)272-0040. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JULIE X DANG/Examiner, Art Unit 2653                                                                                                                                                                                                        




/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653